United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3215
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Margie P. Shephard,                     *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 16, 2011
                                 Filed: March 21, 2011
                                 ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       Pursuant to a written plea agreement, Margie P. Shephard pleaded guilty to a
charge of conspiracy to commit identity theft and bank fraud and to a charge of
aggravated identity theft. The District Court1 ordered the negotiated plea set aside
because it offered insufficient sentencing options, and Shephard withdrew her initial
guilty plea.




      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
       The parties then entered into a second plea agreement, containing an appeal
waiver, in which Shephard agreed to plead guilty to conspiring to commit identity
theft and bank fraud, 18 U.S.C. § 371; committing aggravated identity theft, 18
U.S.C. § 1028A; and obstructing justice, 18 U.S.C. § 1503. The District Court
accepted Shephard’s plea, varied upward from the Guidelines range as to Count 3,
and sentenced Shephard to a total of 120 months in prison and three years of
supervised release, citing her extensive criminal history. On appeal, counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the District Court erred by rejecting the initial plea agreement and
imposing an unreasonable sentence and that the district judge plainly erred by not
recusing himself after rejecting the initial agreement.

      We will enforce the appeal waiver in this case because the record shows that
(1) Shephard entered into the plea agreement and agreed to the appeal waiver
knowingly and voluntarily, (2) this appeal falls within the scope of the waiver, and
(3) enforcing the waiver would not result in a miscarriage of justice. See United
States v. Andis, 333 F.3d 886, 889–92 (8th Cir.) (en banc) (describing the
circumstances under which the appellate court should enforce an appeal waiver and
dismiss the appeal), cert. denied, 540 U.S. 997 (2003); see also United States v. Sisco,
576 F.3d 791, 795 (8th Cir. 2009) (reiterating that in the face of a valid appeal waiver,
a sentence within the statutory range is not subject to appeal); United States v.
Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing an
appeal waiver in an Anders case).

      We have reviewed the record independently under Penson v. Ohio, 488 U.S.
75, 80 (1988), and find no nonfrivolous issues that are not covered by the appeal
waiver. Accordingly, we grant counsel’s motion to withdraw, and we dismiss the
appeal.
                      ______________________________



                                          -2-